Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,590,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to same technical feature of a curable organic polymer comprising the structural formula (I).  The Patent claims are more specific in that the claims require hydroxyurethanes.  Therefore, the difference between the application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of claims 1-14 of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by the claims of the patent, they are not patentably distinct.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO-96/08524 to Hesselmans et al. in view of WO-2013/092011 to Woelfle et al. (Both references cited in the parent application)
As to claims 1 and 5, Hesselmans discloses waterborne functionalized polymers comprising the addition product of a carbodiimide oligomer and a carboxylic acid functional component "HOX" (14:15-20) wherein the HOX component is selected from any carboxylic acid component (18:21-31, Table I) that is reacted on the carbodiimide function to provide acylurethane groups.
The difference between the claimed invention and the prior art is the specific cyclic carboxylic acid component.
Woelfle discloses cyclic carboxylic acid components (Formula III, Abstract) that can be reacted with carbodiimides of the following formula (7:15-25):

    PNG
    media_image1.png
    149
    160
    media_image1.png
    Greyscale

At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the carboxylic acid component taught in Hesselmans for the cyclic carboxylic acid component of Woelfle to provide a polymer system which is toxicologically acceptable, readily accessible and highly reactive and that is suitable as a crosslinker binder which is less prone to attack by amines (5:20-25).
As to claims 2 and 14, Hesselmans discloses the following polymer:

    PNG
    media_image2.png
    473
    769
    media_image2.png
    Greyscale

Wherein m ranges from 1 to 200, which overlaps the claimed range (13:25-26, 14:15-17).
As to claims 3-4, Hesselmans discloses reacting the polyisocyanate with a polyether polyol, such oxyalkylene (ethylene oxide: propylene oxide 85:15) of butane-l-ol with a molecular weight of 1340 (Example 1, 22).
As to claim 6, Hesselmans discloses reacting 0.9 equivalents of the carboxylic acid with the carbodiimide functionality (Examples3-17, Table 1).
As to claims 7-9 and 12-13, Hesselmans discloses reacting at a temperature of 50°C in the presence of solvents and catalysts (Examples 1-2,15:10-20).
As to claims 10-12, Hesselmans discloses curing the polymer with diamine components (Ex. 21-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763